DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Nishizeki et al. (WO 2006098120 A1), referred to herein as “Nishizeki-WO”. A machine translation of Nishizeki is provided with the Office Action and is referred to herein as “Nishizeki-MT” for text citations. 
Regarding Claims 1, 3-6, and 10, Nishizeki teaches an organometallic compound 113 for use in an organic light-emitting diode (see Nishizeki-WO – Pg. 77). Nishizeki’s compound 113 is reproduced below for comparison to Formulae 1 & 2 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    491
    249
    media_image1.png
    Greyscale
   Nishizeki 113: 
    PNG
    media_image2.png
    194
    436
    media_image2.png
    Greyscale


	As seen from the structures above, Nishizeki’s Compound 113 meets each of the following limitations of the instant claim(s): 
M is Pt
L1 is a ligand represented by Formula 2 & n1 is 1
L2 is a bidentate ligand (different from L1) which is linked to M via a N and a P atom & n2 is 1
X1 is N & X21 is C
CY11 is a C5 heterocyclic ring (a pyridine)
CY12 is a C6 carbocyclic ring (a benzene)
CY21 is a C6 carbocyclic ring (a benzene)
T1 is O
a1 is 1 & R1 is an unsubstituted C1 alkyl group (a methyl) 
a21 is 2 & R21 is an unsubstituted C1 alkoxy group (a methoxy) 
* and *’ each indicate a binding site to M 
R2-R3, R10a, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Regarding Claim 7, Nishizeki teaches the organometallic compound 113 according to Claim 1 above wherein the isoquinoline moiety represented by CY11 & CY12 in Formula 2 is a group represented by Formula CY1-1 as seen below. X1 is N, a16 is 1, and R1 is an unsubstituted C1 alkyl group (a methyl). 

Instant: 
    PNG
    media_image3.png
    118
    167
    media_image3.png
    Greyscale
     Nishizeki 113: 
    PNG
    media_image2.png
    194
    436
    media_image2.png
    Greyscale


Regarding Claims 8-9, Nishizeki teaches the organometallic compound 113 according to Claim 1 above wherein the benzene moiety represented by CY21 in Formula 2 is a group represented by Formula CY21-1 of Claim 8 as seen below (X21 is C, a24 is 2, and R21 is an unsubstituted C1 alkoxy group (a methoxy)). Said benzene moiety is also a group according to Formula CY21(10) of Claim 9 as seen below (X21 is C and R21a + R21b are each an unsubstituted C1 alkoxy group (a methoxy)). 

Instant:   
    PNG
    media_image4.png
    152
    299
    media_image4.png
    Greyscale
   Nishizeki 113: 
    PNG
    media_image2.png
    194
    436
    media_image2.png
    Greyscale


	Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Nishizeki teaches the organometallic compound 113 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.







Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (TW 201042005A), referred to herein as “Cheng-TW”. A machine translation of Cheng is provided with the Office Action and is referred to herein as “Cheng-MT” for text citations. 
Regarding Claims 1-4, 6, and 10-11, Cheng teaches an organometallic compound I-2 for use in an organic light-emitting diode (see Cheng-TW – Pg. 10). Cheng’s I-2 is reproduced below for comparison to Formulae 1 & 2 of the instant claims. 

Instant: 
    PNG
    media_image1.png
    491
    249
    media_image1.png
    Greyscale
   Cheng I-2: 
    PNG
    media_image5.png
    155
    172
    media_image5.png
    Greyscale


	As seen from the structures above, Cheng’s I-2 meets each of the following limitations of the instant claim(s): 
M is Ir
L1 is a ligand represented by Formula 2 & n1 is 2
L2 is a bidentate ligand (different from L1) represented by Formula 3 of Claim 11 wherein X31 & X32 are each independently O & n2 is 1

    PNG
    media_image6.png
    146
    125
    media_image6.png
    Greyscale

X1 is N & X21
CY11 is a C5 heterocyclic ring (a pyridine)
CY12 is a C6 carbocyclic ring (a benzene)
CY21 is a C6 carbocyclic ring (a benzene)
T1 is -C(R2)(R3)- wherein R2 & R3 are each independently hydrogen 
a1 & a21 are each independently 0
* and *’ each indicate a binding site to M 
R1, R21, R10a, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Regarding Claim 7, Cheng teaches the organometallic compound I-2 according to Claim 1 above wherein the isoquinoline moiety represented by CY11 & CY12 in Formula 2 is a group represented by Formula CY1-1 as seen below. X1 is N and a16 is 0. 

Instant: 
    PNG
    media_image3.png
    118
    167
    media_image3.png
    Greyscale
     Cheng I-2: 
    PNG
    media_image5.png
    155
    172
    media_image5.png
    Greyscale


Regarding Claims 8-9, Cheng teaches the organometallic compound I-2 according to Claim 1 above wherein the benzene moiety represented by CY21 in Formula 2 is a group represented by Formula CY21-1 of Claim 8 as seen below (X21 is C and a24 is 0). Said benzene moiety is also a group according to Formula CY21(1) of Claim 9 as seen below (X21 is C). 

Instant:   
    PNG
    media_image7.png
    182
    255
    media_image7.png
    Greyscale
   Cheng I-2: 
    PNG
    media_image5.png
    155
    172
    media_image5.png
    Greyscale

	
Regarding Claims 12-13, Chen teaches the organometallic compound I-2 according to Claim 1 above wherein L2 is a bidentate ligand which is represented by Formula 3A of Claim 12 as seen below (Y13 & Y14 are each O, a11 is 3, and T11 is =C(Z11)- wherein Z11 is a tert-butyl). Likewise, L2 is a bidentate ligand according to Formula 3-1(301) of Claim 13 as seen below (Z11 & Z13 are each tert-butyl groups and Z12 is hydrogen). 

Instant: 
    PNG
    media_image8.png
    187
    326
    media_image8.png
    Greyscale
      Cheng I-2: 
    PNG
    media_image5.png
    155
    172
    media_image5.png
    Greyscale


	Regarding Claim 14, Chen teaches the organometallic compound I-2 according to Claim 1 above wherein L2 is a bidentate ligand represented by Formula 3-1-1 as seen below. Z12 is hydrogen and each of A1 to A6 are unsubstituted C1 alkyl groups (methyls). 

Instant: 
    PNG
    media_image9.png
    246
    173
    media_image9.png
    Greyscale
      Cheng I-2: 
    PNG
    media_image5.png
    155
    172
    media_image5.png
    Greyscale


	Regarding Claims 16-19, Cheng teaches the organometallic compound I-2 according to Claim 1 above. Cheng also teaches an organic light-emitting device (see Cheng-MT – Example 20 on Pg. 9) comprising a first electrode (anode), a second electrode (cathode), and an organic layer disposed between the first and second electrode comprising an emission layer wherein the emission layer includes a host and 5wt% of the compound I-2 as a dopant (see Cheng-MT – Pg. 9, lines 30-50). The organic layer further comprises a hole transport region disposed between the first electrode and the emission layer including a hole transport layer (see Cheng-MT – Pg. 

	Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Cheng teaches the organometallic compound I-2 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.







Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (WO 2006098120 A1), as applied to Claim 1 above.
Regarding Claims 16-19, Nishizeki teaches the organometallic compound 113 according to Claim 1 above. Nishizeki also teaches an organic light-emitting device (see Nishizeki-MT – Example 1 & [0413]-[0422]) comprising a first electrode (ITO anode), a second electrode (cathode), and an organic layer disposed between the first and second electrode comprising an emission layer wherein the emission layer includes a host and an inventive 
Nishizeki does not explicitly teach an OLED wherein the inventive compound used as the dopant is compound 113 according to Claim 1 above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dopant in the OLED of Example 1 described above for compound 113. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the emission layer would remain useful in the device of Nishizeki and would possess the benefits taught by Nishizeki. See MPEP § 2143(B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select compound 113 as it would have been choice from a finite number of identified, predictable solutions of a compound useful as the emissive dopant in the emission layer of the OLED of Nishizeki and possessing the benefits taught by Nishizeki. One of ordinary skill in the art would have been motivated to produce additional devices comprising having the benefits taught by the prior art in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (TW 201042005A) as applied to Claim 1 above, and further in view of IDS reference Tsuboyama et al. (US 7,205,054 B2).
Regarding Claims 5 and 15, Cheng teaches the organometallic compound I-2 according to Claim 1 above wherein the linking group represented by T1 of instant Formula 2 is –CH2– and suggests that said compound provides advantages in brightness, luminous efficiency, and external quantum efficiency (see Cheng-MT – Pg. 10, lines 1-3). 
Cheng does not teach a compound wherein the linking group T1 is O. However, in the analogous art of metal complexes for use as dopants in the emission layer of an organic EL device (see Abstract), Tsuboyama teaches compounds including ligands according to formula (2) having two rings CyN1 and CyC1 (cyclic groups coordinated to the metal via a nitrogen and carbon atom respectively) wherein said rings are connected by a linking group X (see Abstract & Col. 5, lines 5-35). The group X may be selected from covalent linkers including –O– and a carbon-based group –C(R1)(R2)– (see Col. 5, lines 57-62). Likewise, Tsuboyama teaches exemplary iridium compounds in Table 1 including ligands with both an oxygen linker (see, for example, Compounds 1-12) and a –CH2– linker (see, for example, Compounds 49-60). That is to say, Tsuboyama suggests that both oxygen and –CH2– are suitable for use as linking groups between two rings in a bidentate ligand for an iridium complex used in the emission layer of an OLED. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify Cheng’s compound I-2 by substituting the –CH2– linking group for an oxygen linking group because Tsuboyama suggests both groups may suitably be selected as a linker. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would expect the predictable result that the modified compound would remain useful in the light emitting layer of Cheng and would possess the benefits taught by Cheng. See MPEP § 2143(B). 


Instant: 
    PNG
    media_image10.png
    189
    221
    media_image10.png
    Greyscale
     I-2MOD: 
    PNG
    media_image11.png
    367
    482
    media_image11.png
    Greyscale


As seen from the structures below, Cheng’s modified organometallic compound I-2MOD meets the limitations of the instant Claim 5 (T1 is O) and is equivalent to Compound 2 of the instant Claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789